J-S20040-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: D.S.H. AND B.R.H., MINORS           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: R.A.H., FATHER                  :      No. 1795 MDA 2017

                   Appeal from the Decrees November 2, 2017
               In the Court of Common Pleas of Lancaster County
                    Orphans’ Court at No(s): 1751 of 2017,
                                 1752 of 2017


BEFORE: GANTMAN, P.J., OTT, J., and KUNSELMAN, J.

MEMORANDUM BY GANTMAN, P.J.:                               FILED MAY 03, 2018

       Appellant, R.A.H. (“Father”), appeals from the decrees entered in the

Court of Common Pleas of Lancaster County Orphans’ Court Division, which

granted the petition of the Lancaster County Children and Youth Social

Services Agency (“Agency”) for involuntary termination of Father’s parental

rights to his minor children, D.S.H. and B.R.H. (“Children”). We affirm.

       In its opinion, the Orphans’ Court fully and correctly set forth the

relevant facts and procedural history of the case.1       Therefore, we have no

reason to restate them.

       Father raises the following issues for our review:

          WHETHER THE COURT ERRED IN TERMINATING FATHER’S
____________________________________________


1This appeal is related to the appeal listed consecutively at No. 1847 MDA
2017 (J-S20041-18).
J-S20040-18


          AND MOTHER’S PARENTAL RIGHTS?

          WHETHER THE COURT ERRED IN CONCLUDING THAT THE
          EVIDENCE CLEARLY AND CONVINCINGLY ESTABLISHED
          THAT FATHER AND MOTHER HAD, BY CONDUCT
          CONTINUING FOR MORE THAN SIX MONTHS, EVIDENCED A
          SETTLED PURPOSE OF RELINQUISHING PARENTAL CLAIM
          TO CHILDREN AND HAD REFUSED [OR] FAILED TO
          PERFORM PARENTAL DUTIES?

          WHETHER THE COURT ERRED IN CONCLUDING THAT THE
          EVIDENCE CLEARLY AND CONVINCINGLY ESTABLISHED
          THAT THE REPEATED AND CONTINUED INCAPCITY,
          NEGLECT OR REFUSAL OF FATHER AND MOTHER HAD
          CAUSED CHILDREN TO BE WITHOUT ESSENTIAL PARENTAL
          CARE, CONTROL AND SUBSISTENCE NECESSARY FOR
          THEIR PHYSICAL AND MENTAL WELL-BEING AND THAT THE
          CONDITIONS AND CAUSES OF THE INCAPACITY, NEGLECT
          OR REFUSAL CANNOT OR WILL NOT BE REMEDIED BY THE
          PARENTS?

          WHETHER THE COURT ERRED IN CONCLUDING THAT THE
          LANCASTER COUNTY CHILDREN AND YOUTH AGENCY HAD
          MET ITS BURDEN IN PROVING THAT FATHER’S AND
          MOTHER’S PARENTAL RIGHTS SHOULD BE TERMINATED
          WHEN THERE WAS EVIDENCE THAT MOTHER HAD BEEN
          ACTIVELY WORKING ON AND COMPLETING THE GOALS OF
          HER CHILD PERMANENCY PLAN?

          WHETHER THE COURT ERRED IN FINDING THAT
          TERMINATING FATHER’S AND MOTHER’S PARENTAL
          RIGHTS WOULD BEST SERVE THE NEEDS AND WELFARE OF
          CHILDREN?

(Father’s Brief at 11).2
____________________________________________


2 Pennsylvania law on common law standing provides that a person can invoke
the jurisdiction of a court to enforce private rights or maintain an action for
the enforcement of such rights, only if that person has in an individual or
representative capacity some real interest in the legal right that is the subject
matter of the controversy. In Interest of G.C., 673 A.2d 932, 935 (Pa.Super.
1996). See generally In re T.J., 559 Pa. 118, 124, 739 A.2d 478, 481



                                           -2-
J-S20040-18


       Appellate review of termination of parental rights cases implicates the

following principles:

          In cases involving termination of parental rights: “our
          standard of review is limited to determining whether the
          order of the trial court is supported by competent evidence,
          and whether the trial court gave adequate consideration to
          the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

              Absent an abuse of discretion, an error of law, or
              insufficient evidentiary support for the trial court’s
              decision, the decree must stand. … We must employ
              a broad, comprehensive review of the record in order
              to determine whether the trial court’s decision is
              supported by competent evidence.

          In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
          banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
          (internal citations omitted).

              Furthermore, we note that the trial court, as the finder
              of fact, is the sole determiner of the credibility of
              witnesses and all conflicts in testimony are to be
              resolved by the finder of fact. The burden of proof is

____________________________________________


(1999) (stating: “In determining whether a party has standing, a court is
concerned only with the question of who is entitled to make a legal challenge
and not the merits of that challenge”; “the purpose of the ‘standing’
requirement is to insure that a legal challenge is by a proper party”). Here,
Father filed a notice of appeal from the November 2, 2017 decrees terminating
his parental rights. Mother also filed a notice of appeal from the November 2,
2017 decrees terminating her parental rights. Mother and Father each
improperly filed only a single notice of appeal from those decisions. The
subject decrees reflected the separate docket numbers and separate decisions
as to each child. The decrees were entered on each docket. Father should
have filed separate notices of appeal from each of the November 2, 2017
decrees entered on separate dockets. In any event, Father has no standing
to raise issues related to Mother or on Mother’s behalf.

                                           -3-
J-S20040-18


              on the party seeking termination to establish by clear
              and convincing evidence the existence of grounds for
              doing so.

           In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

      Agency filed a petition for the involuntary termination of Father’s

parental rights to Children on the following grounds:

           § 2511. Grounds for involuntary termination

           (a) General Rule.―The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

              (1) The parent by conduct continuing for a period of
              at least six months immediately preceding the filing of
              the petition either has evidenced a settled purpose of
              relinquishing parental claim to a child or has refused
              or failed to perform parental duties.

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or

                                       -4-
J-S20040-18


          subsistence necessary for his physical or mental well-
          being and the conditions and causes of the incapacity,
          abuse, neglect or refusal cannot or will not be
          remedied by the parent.

                                *     *    *

          (5) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency for a period of at least six months, the
          conditions which led to the removal or placement of
          the child continue to exist, the parent cannot or will
          not remedy those conditions within a reasonable
          period of time, the services or assistance reasonably
          available to the parent are not likely to remedy the
          conditions which led to the removal or placement of
          the child within a reasonable period of time and
          termination of the parental rights would best serve the
          needs and welfare of the child.

                                 *    *    *

          (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency, 12 months or more have elapsed from
          the date of removal or placement, the conditions
          which led to the removal or placement of the child
          continue to exist and termination of parental rights
          would best serve the needs and welfare of the child.

                                *     *    *

       (b) Other considerations.―The court in terminating the
       rights of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare
       of the child. The rights of a parent shall not be terminated
       solely on the basis of environmental factors such as
       inadequate housing, furnishings, income, clothing and
       medical care if found to be beyond the control of the parent.
       With respect to any petition filed pursuant to subsection
       (a)(1), (6) or (8), the court shall not consider any efforts by
       the parent to remedy the conditions described therein which
       are first initiated subsequent to the giving of notice of the
       filing of the petition.

                                     -5-
J-S20040-18



23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b). “Parental rights

may be involuntarily terminated where any one subsection of Section 2511(a)

is satisfied, along with consideration of the subsection 2511(b) provisions.”

In re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only
        if the court determines that the parent’s conduct warrants
        termination of his… parental rights does the court engage in
        the second part of the analysis pursuant to Section 2511(b):
        determination of the needs and welfare of the child under
        the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     Termination under Section 2511(a)(1) involves the following:

        To satisfy the requirements of [S]ection 2511(a)(1), the
        moving party must produce clear and convincing evidence
        of conduct, sustained for at least the six months prior to the
        filing of the termination petition, which reveals a settled
        intent to relinquish parental claim to a child or a refusal or
        failure to perform parental duties. In addition,

           Section 2511 does not require that the parent
           demonstrate both a settled purpose of relinquishing
           parental claim to a child and refusal or failure to
           perform parental duties. Accordingly, parental rights
           may be terminated pursuant to Section 2511(a)(1) if
           the parent either demonstrates a settled purpose of
           relinquishing parental claim to a child or fails to
           perform parental duties.

        Once the evidence establishes a failure to perform parental
        duties or a settled purpose of relinquishing parental rights,
        the court must engage in three lines of inquiry: (1) the
        parent’s explanation for his… conduct; (2) the post-
        abandonment contact between parent and child; and (3)

                                     -6-
J-S20040-18


            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).      Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of his… parental
            rights, to determine if the evidence, in light of the totality of
            the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted).

      The      grounds    for   termination   of   parental   rights    under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re A.L.D.,

797 A.2d. 326, 337 (Pa.Super. 2002). “Parents are required to make diligent

efforts     towards   the   reasonably    prompt     assumption    of    full   parental

responsibilities.” Id. at 340. The fundamental test in termination of parental

rights under Section 2511(a)(2) was long ago stated in the case of In re

Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania Supreme

Court announced that under what is now Section 2511(a)(2), “the petitioner

for involuntary termination must prove (1) repeated and continued incapacity,


                                          -7-
J-S20040-18


abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal

caused the child to be without essential parental care, control or subsistence;

and (3) that the causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied.” In Interest of Lilley, 719 A.2d 327, 330 (Pa.Super.

1998).

      “Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to exist;

and (3) termination of parental rights would best serve the needs and welfare

of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super.

2003).   “Section 2511(a)(8) sets a 12–month time frame for a parent to

remedy the conditions that led to the children’s removal by the court.” In re

A.R., 837 A.2d 560, 564 (Pa.Super. 2003). Once the 12–month period has

been established, the court must next determine whether the conditions that

led to the child’s removal continue to exist, despite the reasonable good faith

efforts of the Agency supplied over a realistic time. Id. Termination under


                                     -8-
J-S20040-18


Section 2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions which initially caused placement

or the availability or efficacy of Agency services. In re Adoption of T.B.B.,

835 A.2d 387, 396 (Pa.Super. 2003); In re Adoption of M.E.P., supra.

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not
         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have his…rights terminated.”      In re B.L.L., 787 A.2d

                                     -9-
J-S20040-18


1007, 1013 (Pa.Super. 2001). This Court has said:

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the
         child.   Thus, this [C]ourt has held that the parental
         obligation is a positive duty which requires affirmative
         performance.

         This affirmative duty encompasses more than a financial
         obligation; it requires continuing interest in the child and a
         genuine effort to maintain communication and association
         with the child.

         Because a child needs more than a benefactor, parental duty
         requires that a parent exert [himself] to take and maintain
         a place of importance in the child’s life.

         Parental duty requires that the parent act affirmatively with
         good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of his… ability, even in difficult circumstances. A
         parent must utilize all available resources to preserve the
         parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with his or her physical and
         emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of his…child is converted, upon

the failure to fulfill his…parental duties, to the child’s right to have proper

parenting and fulfillment of [the child’s] potential in a permanent, healthy,

safe environment.” Id. at 856.

      After a thorough review of the record, the briefs of the parties, the

                                     - 10 -
J-S20040-18


applicable law, and the well-reasoned opinion of the Honorable Thomas B.

Sponaugle, we conclude Father’s issues merit no relief. The Orphans’ Court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Orphans’ Court Opinion, dated December 18, 2017, at 1-8)

(finding: Father failed to complete his objectives; initial evaluation of Father

showed Father lacked capacity to parent; evaluator diagnosed Father with

host of issues including, but not limited to, parent-child relationship problem,

relationship distress with spouse, high expressed emotion level within family,

and spousal violence; evaluator recommended minimum of 26 weeks’

individual counseling as well as couples’ counseling; Father did very little

towards completing his counseling; Father participated in couples’ counseling

but did not “satisfy” evaluator’s recommendation; after re-evaluation,

evaluator concluded Father still lacked motivation to parent; Father failed to

meet objective of obtaining and using good parenting skills; Father has not

progressed beyond one hour weekly supervised visits with Children; Father

did not complete objective of financial and housing stability; Father has

struggled to maintain clean home; home was disheveled and unsanitary when

CYS first became involved in case and there have been only slight

improvements since then; parent educator reported that home was dirty and

unsafe; mental health evaluator stated Father lacks motivation to do what is

necessary to have Children returned to him; Father struggles with boundaries

and disciplining Children; Father cannot resolve his significant issues within


                                     - 11 -
J-S20040-18


reasonable time; Children are in loving and healthy foster home that is

potentially permanent resource; Children have bonded with foster family;

Children cannot wait indefinitely for Father to reach his goals; involuntary

termination of Father’s parental rights was proper). Accordingly, we affirm

based on the Orphans’ Court opinion.

     Decrees affirmed.

     Judge Kunselman joins this memorandum.

     Judge Ott concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2018




                                   - 12 -
                                                                               Circulated 04/13/2018 02:34 PM




  IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA

                                ORPHANS' COURT DIVISION


IN THE INTEREST OF:                                 SUPERIOR COURT NOS.: 1795 MDA 2017
                                                                          1847 MDA 2017
D.S.H., a Minor (                   &               Docket No.: 1751-2017
B.R.H., a Minor                                     Docket No.: 1752-2017


APPEAL of: J.N.H., Mother, and R.A.H., Father.



                                   OPINION SUR APPEAL
                                        Procedural History
       This matter was initiated on May 24, 2016 when the Lancaster County Children and Youth

Social Services Agency ("Agency") petitioned and received physical custody of D.S.H.

           and B.R.H.                        On May 26, 2016,       R.A.H. ("Father") and J.N.H

("Mother") waived a Shelter Care Hearing without admitting any of the allegations set forth in the

Agency's petition for custody. An Adjudication and Disposition hearing was held on June         16,

2016, finding the children dependent. The Court approved Child Permanency Plans ("CPP")

containing objectives for both parents. On August 10, 2017, the Agency petitioned to terminate

the parental rights of Father and Mother to D.S.H. and B.R.H. pursuant to 23 Pa. C.S.A.

§2511(a)(1), (2), (5), and (8). A hearing on the termination petition was held on October 19, 2017,

and completed on November 2, 2017, resulting in the Court issuing a decree involuntarily

terminating Mother's and Father's rights to D.S.H. and B.R.H. On November 27, 2017, Father

filed a Notice of Appeal to the Superior Court of Pennsylvania and Mother filed an appeal the

following day.
                                           Factual History


        The Agency accepted Father and Mother for services on December 11, 2015 due to ongoing

concerns for the condition of their home, hygiene of their children, and the sexualized behaviors

and physical aggression demonstrated by D.S.H. N.T., 10/19/17 at 71. While receiving services,

Father and Mother continued to have difficulty maintaining their home and proper sanitation. Id.

at 73-75. The Agency received ongoing reports of improper supervision of the children. Id. at 72.

On March 4, 2017, the Agency received a report that D.S.H. completely disrobed at school in front

of staff and other students. Id. On March 9, 2017, an Agency caseworker made a scheduled visit

to the residence and found extremely unsanitary conditions. Id. at 73. On May 23, 2016, an

unannounced visit to the residence was made and once again the residence was found in poor

condition. Id. at 74. On May 24, 2016, the agency received a report of suspected child abuse

regarding D.S. H's highly sexualized and aggressive behavior and tantrums in the school setting.

Id. at 75. It was also reported that D.S.H had not received her psychotropic medication for the

past month because Mother had lost the prescription and was unable to obtain a replacement

prescription. Id. There have been physical altercations between Father and Mother. One resulted

in Mother needing stiches in her hand. Id. at 8,9.


                                                Issue   I

       Whether termination of Mother's and Father's parental rights is legally appropriate when

neither parent has completed their CPP in the eighteen months since the children's placement, and

the children have bonded with a potentially adoptive family?

                                               Analysis

       The termination of parental rights is governed by 23 Pa. C.S.A. §2511. The relevant

sections of that statute provide as follows:
a.   General rule. --The rights of a parent in regard to a child may be terminated after a

     petition filed on any of the following grounds:

(1) The parent by conduct continuing for a period of at least six months immediately

preceding the filing of the petition either has evidenced a settled purpose of

relinquishing parental claim to a child or has refused or failed to perform parental

duties.

(2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has

caused the child to be without essential parental care, control or subsistence necessary

for his physical or mental well-being and the conditions and causes of the incapacity,

abuse, neglect or refusal cannot or will not be remedied by the parent.



(5) The child has been removed from the care of the parent by the court or under a

voluntary agreement with an agency for a period of at least six months, the conditions

which led to the removal or placement of the child continue to exist, the parent cannot

or will not remedy those conditions within a reasonable period of time, the services or

assistance reasonably available to the parent are not likely to remedy the conditions

which led to the removal or placement of the child within a reasonable period of time

and termination of the parental rights would best serve the needs and welfare of the

child.



(8) The child has been removed from the care of the parent by the court or under a

voluntary agreement with an agency, 12 months or more have elapsed from the date of

removal or placement, the conditions which led to the removal or placement of the child
           continue to exist and termination of parental rights would best serve the needs and

           welfare of the child.



        (b) Other considerations. --The court in terminating the rights of a parent shall give

       primary consideration to the developmental, physical and emotional needs and welfare of

       the child. The rights of a parent shall not be terminated solely on the basis of environmental

       factors such as inadequate housing, furnishings, income, clothing and medical care if found

       to be beyond the control of the parent. With respect to any petition filed pursuant to

       subsection (a)(1), (6) or (8), the court shall not consider any efforts by the parent to remedy

       the conditions described therein which are first initiated subsequent to the giving of notice

       of the filing of the petition.

23 Pa. C.S.A. §2511(a)(1), (2), (5), (8), and (b)

       The party seeking the termination of parental rights bears the burden of establishing clear

and convincing evidence to support the petition. In Re C.MS., 832 A.2d 457 (Pa. Super. 2003).

Clear and convincing evidence is testimony that is so "clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the truth of the precise

facts in issue." In Re Adoption of J.MM, 782 A.2d 1024, 1030 (Pa. Super. 2001), citing In Re

C.S., 761 A.2d 847, 854-855 (Pa. Super. 2000). In a termination proceeding, the focus is on the

conduct of the parent, and whether that conduct justifies a termination of parental rights. In Re

B.,N.M, 856 A.2d 847, 854-855 (Pa. Super. 2004).          Though the Agency's petition asked for

termination under Sections 2511(a)(1), (2), (5), and (8) only one of the sections is necessary for

termination. In re P.Z., 113 A.3d 840, 851 (Pa. Super. 2015), citing In re B.L. W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc). When assessing the Agency's case for termination under 23 Pa.
C.S.A. §2511(a)(1) and (8), this Court may not consider efforts to remedy the problem initiated

after the giving of notice of the filing of the termination petition. 23 Pa. C.S.A. §2511(b). "[This

provision of §2511(b)] furthers the compelling state interest of providing dependent children with

permanency, as it prevents unwilling or incapable parents ...from continuing to delay the adoption

of their children with last-minute attempts at reunification." In re. Adoption of C.JP., 114 A.3d
1046 (Pa. Super. 2015).       The parents' parental obligation to their child is a "positive duty that

requires active performance." In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (quoting In re

B.,   KM, 856 A.2d 847 (Pa. Super. 2004) (citation omitted).        A merely passive interest in the

development of the child is not sufficient. Id.

         Despite the children being in Agency custody for eighteen months, Mother has failed to

complete her plan's objectives. N.T., 10/19/17 at 87. As part of Mother's mental health objective,

she received an evaluation and it was determined she did not have the capacity to parent at that

time. Mother was diagnosed as having a parent -child relational problem; relationship distress with

spouse or intimate partner; high expressed emotion level within the family; spouse or partner

violence, physical, confirmed, initial encounter. Id at 25. Mother was described by the evaluator

as having a casual relationship with the truth.     Id   at 26. The evaluator requested that Mother

complete at least twenty-six (26) individual, weekly, one hour therapy sessions, in addition to

couples counseling, medication management, and work with a parent educator, then be reassessed

for her parenting capacity.   Id at 75. Mother stopped attending her counseling sessions on March

16, 2017. Id. at 78. She has not completed the required 26 sessions. Id.   Mother did not participate

in the type of couples counseling that was recommended and the counseling was occurring

infrequently. N.T.,11/2/17 at 5. Despite not completing the mental health goals set out in her
initial evaluation, Mother was re-evaluated to see if she had gained the capacity to parent. It was

concluded she had not. N.T., 10/19/17 at 33.

          Father has also failed to complete his plan's objectives. He was evaluated to see if he

possessed the capacity to parent and it was determined he did not. Father was diagnosed as having

a parent-child relationship problem, by history; relationship distress with spouse or intimate

partner, by history; high expressed emotion level within the family, by history; spouse or partner

violence, physical, confirmed, by history; child psychological abuse, suspected, by history; child

neglect, confirmed, initial encounter, by history, unspecified housing or economic problem by

history; intermittent explosive disorder, by history; and unspecified depressive disorder. Id. at 18.

The evaluator recommended a minimum of twenty-six (26) weeks of counseling and couples

counseling. Father was to be re-evaluated. Id. at 14-15.     Father did very little towards completing

the 26 weeks of counseling.       Id.   at 15-16. As stated above, Father participated in couples

counseling but this recommendation was not considered satisfied. After re-evaluation, it was

concluded Father still lacked the motivation to obtain parenting capacity. Id. at 20-21.

          Mother and Father failed to complete their objectives of obtaining and using good parenting

skills.   Mother began working with the parent educator in December 2016 and Father began

working with the same evaluator in March of 2017. Id. at 109,110. Neither parent has completed

this program. They have a few more lessons in the curriculum and they have not started the

practical portion of the program because parents had not progressed beyond one hour weekly

supervised visits with the children. Id. at 109, 110, 117.

          Neither parent has completed the objectives of financial and housing stability.     Despite

both parents reporting that they work full-time and not having paid for housing since January 2015,

and receiving financial help from a church, the parents are still financially unstable. N.T., 11/2/17
at 39, 58. Mother testified that, after moving into an apartment in August 2017, they were unable

to pay for the rent beyond the first two weeks. Id. at 52-53. When evicted from that apartment, the

parents moved back into their foreclosed home. Id. at 5-6. Parents further showed their financial

instability when they requested moving the location of their session with their parent educator

because they did not have enough gas money to go home and then back to work later that evening.

N.T., 10/19/17 at 199. The parent educator questioned the parents' ability to budget and save. Id.

at 123.

          Mother and Father have continued to struggle in maintaining a clean home. The house was

disheveled and unsanitary when the Agency got involved and there have only been slight

improvements since. Id. at 83-85. When the parent educator began working with Mother it was

seven months after the children were taken into agency custody. Id. at 109. The parent educator

reported that the house was dirty at that time: the kitchen table was sticky and had debris and food

crumbs on it; cigarette butts were on the floor; the carpet and furniture were stained and not in

good condition; bags filled with trash piled in the kitchen; and chip bags and bags of old food lay

around the bedroom. Id. The parent educator spent the first month helping the parents clean the

house and educator continued to work on this issue with the parents. Id. at 110. Her last home visit,

the home continued to not be safe or livable. Id. at 122.



          Mother and Father both had an objective to maintain commitment to their children. The

mental health evaluated stated, Father seemed to lack the motivation to do what was necessary to

have his children returned to him. Id. at 21. The caseworker observed during the visits, the parents

struggle with maintaining boundaries and disciplining the children. Id. at 92.
        The best interests of the children are served by remaining in foster care and being adopted.

They have been in care for eighteen (18) months. The Court        is   convinced the parents will not

resolve their significant issues in a reasonable amount of time. The children remain in a loving

and healthy home which is a potentially permanent resource. Id. at 94-95. They have bonded with

their foster family. Id. at 9. D.S.H. and B.R.H. cannot wait for an indefinite period of time for the

stability and care of a permanent family in the hope that their biological parents will drastically

change their behavior and accomplish their goals. The Guardian ad litem supports the termination

of parental rights. N.T.,11/2/17 at 66.



                                            Conclusion

       Based on the above, the Agency has sustained its burden under 23 Pa.C.S.A. §2511(a) (1),

(2), (5), and (8). The Court properly terminated Mother's and Father's parental rights to D.S.H.

and B.R.H and acted in the best interests of the children.

       The Clerk of Courts is directed to transmit the record to the Superior Court.

                                                  BY THE COURT:
       AVem.
     LaucTheauusli
       DATED: December 18, 2017



Copies to:
       H. Allison Wright, Esquire

       Andrew E. Spade, Esquire
       Courtney J. Restemanyer, Esquire
       Cynthia L. Garman, Esquire